Name: 95/209/EC: Commission Decision of 7 June 1995 amending Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  economic policy;  agricultural policy;  agricultural activity;  Europe
 Date Published: 1995-06-15

 Avis juridique important|31995D020995/209/EC: Commission Decision of 7 June 1995 amending Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) Official Journal L 131 , 15/06/1995 P. 0034 - 0037COMMISSION DECISION of 7 June 1995 amending Decision 95/32/EC approving the Austrian programme for the implementation of Article 138 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the German text is authentic) (95/209/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, and in particular Article 138 thereof, Whereas on 8 November 1994 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, the Austrian programme for the implementation of its Article 138 aids for a number of products for the period 1995 to 1999 inclusive; Whereas this programme, as amended by letter dated 16 December 1994, was approved by Commission Decision 95/32/EC (1); Whereas on 7, 19 and 30 March 1995 Austria notified the Commission, pursuant to Article 143 of the Act of Accession, requests for Commission authorization to amend that programme; whereas these requests were subject to amendment by letter dated 12 April 1995; Whereas the first request involves an increase in the rate of aid for milk producers in Steiermark, Burgenland, Kaernten and Niederoesterreich where milk production is important to the local economy but difficult; whereas developments in these mountainous regions in the early part of this year justify that increase in order to fulfil adequately the objective of attenuating the reduction of support referred to in Article 138 (2) first indent of the Act of Accession; whereas this increase is in accordance with the provisions of the Act of Accession and in particular those of Article 138 (1) second subparagraph thereof; Whereas the second request involves products, namely seeds, not included in Decision No 95/32/EC; whereas that Decision in its Article 3 refers to possible further decisions for products not covered by it; whereas the request for aid for these products is in accordance with the provisions of the Act of Accession and in particular Article 138 thereof; whereas the form of the aid on the basis of area reflects principles of the reformed common agricultural policy and so may be deemed to be appropriate; Whereas the third request is for the Commission to amend the designation of potatoes for starch included in Decision 95/32/EC; whereas this request constitutes a technical correction; Whereas the fourth request involves products, namely arable crops, some of which are included in Decision No 95/32/EC under specific designations; whereas these designated crops do not include a number of arable crops where significant reductions in support have occurred as a result of application of the common agricultural policy; whereas for most arable crops there is no need to differentiate the aid rates between the various products and consequently a standard rate of aid may be determined for such crops; whereas the request for aid for arable crops is in accordance with the provisions of the Act of Accession, and in particular Article 138 thereof; whereas the aid remains on an area basis and therefore the form of the aid may be deemed to be appropriate, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 95/32/EC is replaced by the Annex to the present Decision. Article 2 This Decision is addressed to the Republic of Austria. Done at Brussels, 7 June 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX >TABLE>